ON PETITION FOR RE-HEARING.
[Submitted May 5, 1899. Decided May 15, 1899.]
PER CURIAM
Defendant’s counsel pray for a re-hearing, calling our attention to the fact that it appears by the record in the case of Beck v. O’Connor et al. cited in tbe opinion, that on May 18th, 1897, execution was issued directed to the sheriff of Gallatin county, who levied upon and advertised for sale certain real estate of Beck, but that about July 1st, 1897, Beck caused a writ of injunction to be issued out of the district court of Gallatin county restraining the sheriff from making a sale ; whereupon the sheriff returned said execution without making such sale or the sale of any property under the execution. The district court dissolved the injunction but continued it in force pending an appeal to this Court. On appeal the order of the lower court dissolving the temporary injunction order was affirmed on May 9th, 1898. (Beck v. Fransham, 21 Mont. 117.) It therefore appears that no property was ever sold under the execution issued to the sheriff of Gallatin county,' nor was any other execution issued until after the judgment in the case of Beck v. O’Connor et al., was affirmed by this Court on May 9th, 1898.
These dates and facts disclose that the petition of relators for the writ of certiorari erred in its allegation that the *459“property of said plaintiff and appellant William Beck was-seized and sold thereunder during the pendency of said appeal. ’ ’ In their brief, also, relators made the same mistake, and, as no correction of the statements was made by defendant before the submission of the case,- we took the averment of the petition to be in exact accord with the record,, and relied thereon as an admitted fact. It is conceded that the mistake was inadvertently made and overlooked, by the-respective counsel, but now that it is brought to our attention-we are pleased to rectify it.
However, after consideration of the facts as modified, we are unable to change our opinion as to the legal principles applicable to the case. It matters not that the judgment debtor Beck insisted in Beck v. Fransham,, supra, that the execution, of the bond operated as a stay, notwithstanding the fact that the sureties failed to justify, for his contention could not modify the contract of, or impose any liability upon, the-sureties on the stay bond not included in the bond itself, — and. it is the sureties’ rights which are here involved. O’Connor and Cooper having caused the execution to issue and the property of Beck to be levied upon pending the appeal, must be-regarded as having elected to release the sureties, and as having waived their rights to thereafter insist upon the sureties’ liability; and it matters not that an actual sale was prevented, the intervention through which the sale was stopped having-been a proceeding to which the sureties were not parties and with which they had nothing to do.
O’Connor and Cooper cannot play fast and loose by suing-out and levying execution, thus violating the contract, yet afterwards have it enforced for the reason that execution was stayed the stay not having been procured at their instance: If: the property of Beck turned out to be insufficient to pay the-judgment, the sureties ought not to be responsible for the deficiency, for they had long before been released by the acts of. O’Connor and Cooper. The motion must be denied.

Motion denied..